EXHIBIT 10.29

 

EXCHANGE AGREEMENT

 

THIS AGREEMENT is made effective as of the 10th day of February, 2018.

 

AMONG:

 

ERS HOLDINGS, LLC, a limited liability company incorporated pursuant to the laws
of California and having an address at 11138 Del Amo Blvd #129, Lakewood, CA
90715

 

(the “Target”)

 

AND:

 

THE MEMBERS OF THE TARGET, as listed on Schedule A attached hereto (each, a
“Member” and collectively, the “Members”)

 

AND:

 

PIVOT PHARMACEUTICALS INC., a company incorporated pursuant to the laws of
British Columbia and having an address at #300-1275 West 6th Avenue, Vancouver,
BC V6H 1A6

 

(the “Purchaser”)

 

WHEREAS:

 

A. The Members are the registered and beneficial owners of all the issued and
outstanding units in the capital of the Target as described in Schedule A hereto
(the “Units”);

 

B. The Target is in the business of transforming cannabis oil into powder;

 

C. The Purchaser has made an offer to pay $1,000,000 (USD) plus certain closing
costs and issue a total of 5,000,000 common shares in the capital of the
Purchaser to the Members as consideration for the acquisition by the Purchaser
of all the Units from the Members; and

 

D. Upon the terms and subject to the conditions set forth in this Agreement, the
Members have agreed to sell to the Purchaser and the Purchaser has agreed to
purchase from the Members all the Members’ legal and beneficial right, title and
interest in and to the Units such that, at Closing (as defined herein), the
Target will become a wholly-owned subsidiary of the Purchaser.

 



  - 1 -

   



 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements herein contained and other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties covenant and agree as follows:

 

ARTICLE 1

INTERPRETATION

 

1.1 Definitions

 

In this Agreement, the following words and phrases will have the following
meanings:

 



 

a) “Affiliate” with respect to any specified Person at any time, means each
Person directly or indirectly through one or more intermediaries controlling,
controlled by or under direct or indirect common control with such specified
Person at such time;

 

 

 

 

b) “Agreement” means this Exchange Agreement and Schedule attached hereto, as it
may from time to time be supplemented or amended;

 

 

 

 

c) “Applicable Laws” means, with respect to any Person, any domestic (whether
federal, state, territorial, provincial, municipal or local) or foreign statute,
law, ordinance, rule, administrative interpretation, regulation, Order, writ,
injunction, directive, judgment, decree or other requirement, all as in effect
as of the Closing, of any Governmental Body applicable to such Person or any of
its Affiliates or any of their respective properties, assets, officers,
directors, employees, consultants or agents (in connection with such officer’s,
director’s, employee’s, consultant’s or agent’s activities on behalf of such
Person or any of its Affiliates), including all Applicable Securities Laws;

 

 

 

 

d) “Applicable Securities Laws” means applicable securities laws in all
jurisdictions relevant to the issuance of the Consideration Shares to the
Members pursuant to the terms of this Agreement, including: (a) the BC Act or
the equivalent legislation in each province and territory of Canada; (b) the
rules, regulations, instruments and policies adopted by the Securities
Authorities; and (c) the relevant policies and regulations of the Exchange, each
as amended from time to time;

 

 

 

 

e) “BC Act” means the Securities Act (British Columbia) and the regulations made
under that enactment, as amended;

 

 

 

 

f) “BCBCA” means the Business Corporation Act (British Columbia), and the
regulations made under that enactment, as amended;

 

 

 

 

g) “Business” means the business currently and heretofore carried on by the
Target;

 

 

 

 

h) “Business Day” means a day other than a Saturday, Sunday or other day on
which commercial banks in British Columbia, Canada are authorized or required by
law to close;

 

 

 

 

i) “Charter Documents” means the articles, notice of articles, by-laws, articles
of incorporation or other constating documents of a party to this Agreement;

 

 

 

 

j) “Closing” means the closing of the Transaction pursuant to the terms of this
Agreement on the Closing Date;

 

 

 

 

k) “Closing Date” means February 28, 2018 or such other date as the Purchaser
and the Target may mutually agree to in writing;



 

  - 2 -

   

 

 

l) “Consideration Shares” means the 5,000,000 fully paid and non-assessable
Purchaser Shares to be issued to the Members on the Closing Date and held in
escrow, at a deemed price of US $0.51per Consideration Share or such other
deemed price as is mutually agreed to by the parties hereto, subject to any
required escrow agreement;

 

 

 

 

m) “Contracts” means all contracts, agreements, options, leases, licences, sales
and purchase orders, commitments and other instruments of any kind, whether
written or oral, to which the Target or the Purchaser, as applicable, is a party
on the Closing Date;

 

 

 

 

n) “Damages” means all demands, claims, actions, causes of action, assessments,
Losses, damages, costs, expenses, Liabilities, judgments, awards, fines,
sanctions, penalties, charges and amounts paid in settlement (net of insurance
proceeds actually received), including: (i) reasonable interest on cash
disbursements in respect of any of the foregoing; and (ii) reasonable costs,
fees and expenses of attorneys, accountants and other agents of, or other
Persons retained by, a Person;

 

 

 

 

o) “Encumbrance” means any Lien, claim, charge, pledge, hypothecation, security
interest, mortgage, title retention agreement, option or encumbrance of any
nature or kind whatsoever, other than: (i) statutory Liens for Taxes not yet due
and payable; (ii) such imperfections of title, easements and encumbrances, if
any, that will not result in a Material Adverse Effect; and (iii) with respect
to the Target, the Permitted Encumbrance;

 

 

 

 

p) “Exchange” means the Canadian Securities Exchange;

 

 

 

 

q) “Governmental Authorization” means any: (a) permit, license, certificate,
franchise, permission, variance, clearance, registration, qualification or
authorization issued, granted, given or otherwise made available by or under the
authority of any Governmental Body or pursuant to any Legal Requirement; or (b)
right under any Contract with any Governmental Body;

 

 

 

 

r) “Governmental Body” means any: (i) nation, state, county, city, town,
village, district, or other jurisdiction of any nature; (ii) federal, state,
provincial, local, municipal, foreign, or other government; (iii) governmental
or quasi-governmental authority of any nature (including any governmental
agency, branch, department, official, or entity and any court or other
tribunal); (iv) multi-national organization or body; or (v) body exercising, or
entitled to exercise, any administrative, executive, judicial, legislative,
police, regulatory, or taxing authority or power of any nature;

 

 

 

 

s) “Indebtedness” means all obligations, contingent (to the extent required to
be reflected in financial statements prepared in accordance with US GAAP) and
otherwise, which in accordance with US GAAP should be classified on the
obligor’s balance sheet as Liabilities, including without limitation, in any
event and whether or not so classified: (a) all debt and similar monetary
obligations, whether direct or indirect; (b) all Liabilities secured by any
mortgage, pledge, security interest, Lien, charge or other Encumbrance existing
on property owned or acquired subject thereto, whether or not the liability
secured thereby shall have been assumed; (c) all agreements of guarantee,
support, indemnification, assumption or endorsement and other contingent
obligations whether direct or indirect in respect of Indebtedness or performance
of others, including any obligation to supply funds to or in any manner to
invest in, directly or indirectly, the debtor, to purchase Indebtedness, or to
assure the owner of Indebtedness against loss, through an agreement to purchase
goods, supplies or services for the purpose of enabling the debtor to make
payment of the Indebtedness held by such owner or otherwise; (d) obligations to
reimburse issuers of any letters of credit; and (e) capital leases;

 

  - 3 -

   

 

 

t) “Legal Requirement” means any federal, state, provincial, local, municipal,
foreign, international, multinational, or other administrative order,
constitution, law, ordinance, principle of common law, regulation, statute or
treaty;

 

 

 

 

u) “Liabilities” means, with respect to any Person, any liability or obligation
of such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated,
secured or unsecured, joint or several, due or to become due, vested or
unvested, determined, determinable or otherwise, whether or not the same is
required to be accrued on the financial statements of such Person;

 

 

 

 

v) “Lien” means, with respect to any asset, any mortgage, assignment, trust or
deemed trust (whether contractual, statutory or otherwise arising), title defect
or objection, lien, pledge, charge, security interest, hypothecation,
restriction, Encumbrance or charge of any kind in respect of such asset;

 

 

 

 

w) “Losses” means any and all demands, claims, actions or causes of action,
assessments, losses, Damages, Liabilities, costs and expenses, including,
without limitation, interest, penalties, fines and reasonable attorneys,
accountants and other professional fees and expenses, but excluding any
indirect, consequential or punitive Damages suffered by the Purchaser, the
Target or the Members, including Damages for lost profits or lost business
opportunities;

 

 

 

 

x) “Material Adverse Change” means, in respect of the Purchaser or the Target,
any one or more changes, events or occurrences which may have a Material Adverse
Effect, and “Material Adverse Effect” means, in respect of the Purchaser or the
Target, any state of facts which, in any case, either individually or in the
aggregate are, or would reasonably be expected to be, material and adverse to
the business, assets or financial condition of the Purchaser or the Target,
respectively, provided that a Material Adverse Change or Material Adverse Effect
shall not include any change or effect (whether alone or in combination with any
other effect), directly or indirectly, arising out of, relating to, resulting
from or reasonably attributable to: (i) the announcement of this Agreement or
the pending completion of the Transaction; (ii) changes in the economy of United
States or Canada generally; (iii) changes in the health food products industry
generally; (iv) changes in the capital markets generally; (v) changes in US
GAAP; or (vi) any matter that has been disclosed to the public or the other
parties prior to the date of this Agreement;

 

 

 

 

y) “Material Contracts” means those subsisting Contracts entered into by the
Target or the Purchaser, as applicable, by which the Target or the Purchaser is
bound or to which it or its respective assets are subject which have total
payment obligations on the part of the Target or the Purchaser, as applicable,
which exceed $10,000 or are for a term of or in excess of one (1) year;

 

 

 

 

z) “Material Interest” has the meaning set forth in Section 1.1jj);

 

 

 

 

aa) “Order” means any award, decision, injunction, judgment, order, ruling,
subpoena or verdict entered, issued, made or rendered by any Governmental Body
or by any arbitrator;

 

  - 4 -

   

 

 

bb) “Permitted Encumbrance” means (a) liens for Taxes not yet due and payable or
being contested in good faith by appropriate procedures; (b) mechanics’,
carriers’, workmen’s, repairmen’s or other like liens arising or incurred in the
ordinary course of business; (c) easements, rights of way, zoning ordinances and
other similar encumbrances; (d) liens arising under original purchase price
conditional sales contracts and equipment leases with third parties entered into
in the ordinary course of business; and (e) other imperfections of title or
Encumbrances, if any, that have not had, and would not have, a Material Adverse
Effect;

 

 

 

 

cc) “Person” includes an individual, corporation, body corporate, limited
liability company, partnership, joint venture, association, trust or
unincorporated organization or any trustee, executor, administrator or other
legal representative thereof;

 

 

 

 

dd) “Proceeding” means any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding), hearing, inquiry, audit, examination or investigation commenced,
brought, conducted or heard by or before, or otherwise involving, any court or
other Governmental Body or any arbitrator or arbitration panel;

 

 

 

 

ee) “Purchaser Documents” has the meaning set forth in Section 5.11;

 

 

 

 

ff) “Purchaser Financial Statements” means the audited consolidated financial
statements for the Purchaser for the years ending on January 31, 2017 (the
“Purchaser Accounting Date”) and 2016, all prepared in accordance with US GAAP;

 

 

 

 

gg) “Purchaser Shareholders” means the shareholders of the Purchaser;

 

 

 

 

hh) “Purchaser Shares” means the common shares in the capital stock of the
Purchaser;

 

 

 

 

ii) “Purchaser’s Advisors” has the meaning set forth in Section 8.2a)(i);

 

 

 

 

jj) “Related Party” means, with respect to a particular individual:

 



 

(i) each other member of such individual’s Family (as defined below),

 

 

 

 

(ii) any Person that is directly or indirectly controlled by such individual or
one or more members of such individual’s Family,

 

 

 

 

(iii) any Person in which such individual or members of such individual’s Family
hold (individually or in the aggregate) a Material Interest, or

 

 

 

 

(iv) any Person with respect to which such individual or one or more members of
such individual’s Family serves as a director, officer, partner, member,
executor or trustee (or in a similar capacity), and

 

 

 

 

with respect to a specified Person other than an individual:



 



 

(i) any Person that directly or indirectly controls, is directly or indirectly
controlled by, or is directly or indirectly under common control with such
specified Person,

 

 

 

 

(ii) any Person that holds a Material Interest in such specified Person,



 

  - 5 -

   

 

 

(iii) each Person that serves as a director, officer, partner, member, executor
or trustee of such specified Person (or in a similar capacity),

 

 

 

 

(iv) any Person in which such specified Person holds a Material Interest,

 

 

 

 

(v) any Person with respect to which such specified Person serves as a general
partner or a trustee (or in a similar capacity), and

 

 

 

 

(vi) any Related Person of any individual described in clause (ii) or (iii).

 

 

 

 

For purposes of this definition, (a) the “Family” of an individual includes (i)
the individual; (ii) the individual’s spouse; (iii) any other natural person who
is related to the individual or the individual’s spouse within the second
degree; and (iv) any other natural person who resides with such individual, and
(b) “Material Interest” means direct or indirect beneficial ownership of voting
securities or other voting interests representing at least twenty percent (20%)
of the outstanding voting power of a Person or equity securities or other equity
interests representing at least twenty percent (20%) of the outstanding equity
securities or equity interests in a Person;

 



 

kk) “Securities Authorities” means the Exchange and the securities commissions
or other securities regulatory authority of the Province of British Columbia;

 

 

 

 

ll) “Target Assets” means all of the assets owned or used by the Target for the
Business;

 

 

 

 

mm) “Target Financial Statements” means the financial statements for the Target
for the years ended December 31, 2017 (the “Target Accounting Date”) and 2016,
all prepared in accordance with US GAAP;

 

 

 

 

nn) “Target’s Advisors” has the meaning set forth in Section 8.2b)(i);

 

 

 

 

oo) “Taxes” means all taxes, assessments, charges, dues, duties, rates, fees,
imposts, levies and similar charges of any kind, lawfully levied, assessed or
imposed by any Governmental Body, including all income taxes (including any tax
on or based upon net income, gross income, income as specially defined,
earnings, profits or selected items of income, earnings or profits) and all
capital taxes, gross receipts taxes, environmental taxes and charges, sales
taxes, use taxes, ad valorem taxes, value added taxes, subsoil use or extraction
taxes and ownership fees, transfer taxes (including, without limitation, taxes
relating to the transfer of interests in real property or entities holding
interests therein), franchise taxes, license taxes, withholding taxes, health
taxes, payroll taxes, employment taxes, Canada or Quebec Pension Plan premiums,
excise, severance, social security, workers’ compensation, employment insurance
or compensation taxes, mandatory pension and other social fund taxes or
premiums, stamp taxes, occupation taxes, premium taxes, property taxes, windfall
profits taxes, alternative or add-on minimum taxes, goods and services taxes,
harmonized sales tax, customs duties or other taxes, fees, imports, assessments
or charges of any kind whatsoever, and any instalments in respect thereof,
together with any interest and any penalties or additional amounts imposed by
any Governmental Body (domestic or foreign) on such entity, and any interest,
penalties, additional taxes and additions to tax imposed with respect to the
foregoing and whether disputed or not;



 



  - 6 -

   



 



 

pp) “Tax Returns” means all returns, schedules, elections, declarations,
reports, information returns and statements required to be filed with any taxing
authority relating to Taxes;

 

 

 

 

qq) “Transaction” means the acquisition by the Purchaser of the Units from the
Members in exchange for the issuance of the Consideration Shares to the Members,
and all related transactions incidental to effecting the Transaction as
contemplated by this Agreement; and

 

 

 

 

rr) “Transaction Documents” means this Agreement and any other documents
contemplated by this Agreement to be signed by the Target, the Purchaser or the
Members, as applicable, necessary to perform their respective obligations
hereunder and to consummate the Transaction.

 

 

 

 

ss) “Units” means the units in the capital of the Target owned by the Members as
set out in Schedule A attached hereto, being all of the issued and outstanding
units in the capital of the Target;

 

 

 

 

tt) “US GAAP” means generally accepted accounting principles determined with
reference to Generally Accepted Accounting Principles as defined by the
Financial Accounting Standards Board.



 

1.2 Schedules

 

Schedule A is incorporated by reference and is deemed to be part hereof.

 

1.3 Interpretation

 

For the purposes of this Agreement, except as otherwise expressly provided
herein:

 



 

a) all references in this Agreement to a designated Article, Section,
subsection, paragraph or other subdivision, or to a Schedule, is to the
designated Article, section, subsection, paragraph or other subdivision of, or
Schedule to, this Agreement unless otherwise specifically stated;

 

 

 

 

b) the words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
clause, subclause or other subdivision or Schedule;

 

 

 

 

c) the singular of any term includes the plural and vice versa and the use of
any term is equally applicable to any gender and where applicable to a body
corporate;

 

 

 

 

d) the word “or” is not exclusive and the word “including” is not limiting
(whether or not non-limiting language such as “without limitation” or “but not
limited to” or other words of similar import are used with reference thereto);

 

 

 

 

e) all accounting terms not otherwise defined in this Agreement have the
meanings assigned to them in accordance with US GAAP, applied on a consistent
basis with prior years;

 

 

 

 

f) except as otherwise provided, any reference to a statute includes and is a
reference to such statute and to the regulations made pursuant thereto with all
amendments made thereto and in force from time to time, and to any statute or
regulations that may be passed which have the effect of supplementing or
superseding such statute or such regulations;



 



  - 7 -

   



 



 

g) where the phrase “to the best of the knowledge of” or phrases of similar
import are used in this Agreement, it will be a requirement that the Person in
respect of whom the phrase is used will have made such due enquiries as are
reasonably necessary to enable such Person to make the statement or disclosure;

 

 

 

 

h) the headings to the Articles and sections of this Agreement are inserted for
convenience of reference only and do not form a part of this Agreement and are
not intended to interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof;

 

 

 

 

i) any reference to a corporate entity includes and is also a reference to any
corporate entity that is a successor to such entity;

 

 

 

 

j) the parties acknowledge that this Agreement is the product of arm’s length
negotiation between the parties, each having obtained its own independent legal
advice, and that this Agreement will be construed neither strictly for nor
strictly against any party irrespective of which party was responsible for
drafting this Agreement;

 

 

 

 

k) the representations, warranties, covenants and agreements contained in this
Agreement will not merge at the Closing and will continue in full force and
effect from and after the Closing Date for the applicable period set out in this
Agreement; and

 

 

 

 

l) unless otherwise specifically noted, all references to “$” or sums of money
that are referred to in this Agreement are expressed in the lawful money of
Canada. Where used herein, “USD” is a specific reference to United States
Dollars. If it is necessary to convert money from another currency to lawful
money of Canada, such money will be converted using the Bank of Canada noon
foreign exchange rate in effect at the date of payment.



 

ARTICLE 2

PURCHASE AND SALE

 

2.1 Purchase and Sale of Units and Shares

 

Subject to the terms and conditions of this Agreement, the Purchaser irrevocably
agrees to purchase the Units from the Members and each of the Members
irrevocably agree to sell, assign and transfer their respective Units to the
Purchaser, free and clear of all Encumbrances, on the terms and conditions
herein set forth, in consideration for the issuance by the Purchaser to the
Members of the Consideration Shares as set forth in Schedule A attached hereto.

 

2.2 Consideration

 

As consideration for the Units to be acquired by the Purchaser pursuant to the
terms of this Agreement, the Purchaser shall:

 



 

a) allot and issue the Consideration Shares to the Members in the amount set out
opposite each Member’s name in Schedule A to this Agreement, as fully paid and
non-assessable Purchaser Shares;



 



  - 8 -

   



 



 

b) pay the Members the amounts set out in Schedule A to this Agreement on the
Closing Date;

 

 

 

 

c) pay the Members the amounts set out in Schedule A to this Agreement six (6)
months after the Closing Date;

 

 

 

 

d) pay the Members the amounts set out in Schedule A to this Agreement twelve
(12) months after the Closing Date; and

 

 

 

 

e) pay up to a maximum of $100,000 (USD) to the Target on the Closing Date being
the amount of up to $120,000 (USD) to be paid to cover all prior liabilities and
all costs and expenses incurred by the Target in connection with Closing of the
Transaction less the $20,000 (USD) non-refundable deposit being credited to the
Closing costs.



 

2.3 Resale Restrictions

 



 

a) The Members acknowledge and agree that the Consideration Shares will be
subject to hold period trading restrictions under Applicable Securities Laws and
the policies of the Exchange, and agree to abide by all applicable resale
restrictions and hold periods imposed by Applicable Securities Laws and the
policies of the Exchange.

 

 

 

 

b) The Members and the Target acknowledge that the Purchaser has advised the
Members and the Target that the Purchaser is relying on an exemption from the
prospectus and registration requirements of the Applicable Securities Laws, and,
as a consequence, the Members will not be entitled to certain protections,
rights and remedies available under Applicable Securities Laws, including
statutory rights of rescission or damages, and the Members will not receive
information that would otherwise be required to be provided to the Members
pursuant to Applicable Securities Laws.



 

2.4 Escrow

 

The Members acknowledge that the Consideration Shares acquired by them pursuant
to this Agreement may be subject to escrow pursuant to the policies of the
Exchange. If required, the Members agree to abide by all escrow requirements
imposed by the Exchange and agree to enter into the requisite form of escrow
agreement as required by the Exchange on or prior to the Closing Date.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE TARGET

 

As of the Closing Date, and except as set forth in the Target Financial
Statements or the Target due diligence response materials, or as otherwise
provided for in any certificate or other instrument delivered pursuant to this
Agreement, the Target hereby makes the following representations to the
Purchaser and acknowledges and agrees that the Purchaser is relying upon such
representations and warranties, each of which is qualified in its entirety by
the matters described in the Target’s due diligence response materials, in
connection with the execution, delivery and performance of this Agreement:

 



  - 9 -

   



 

3.1 Organization and Good Standing

 

The Target is a limited liability company duly organized, validly existing, and
in good standing under the laws of California, with full corporate power,
authority and capacity to conduct its Business as presently conducted, to own or
use the Target Assets that it purports to own or use, and to perform all its
obligations under any applicable Contracts.

 

3.2 Capitalization

 

The entire authorized and issued capital stock and other equity securities of
the Target consist of the Units set out in Schedule A hereto. All of the issued
and outstanding Units and other securities of the Target are owned of record and
beneficially by the Members free and clear of all Encumbrances. All of the
outstanding equity securities of the Target have been duly authorized and
validly issued and are fully paid and non-assessable. None of the outstanding
equity securities or other securities of the Target, if any, were issued in
violation of any Applicable Securities Laws.

 

3.3 Absence of Rights to Acquire Securities

 

Other than as otherwise set out in this Agreement, no Person has any agreement,
right or option, present or future, contingent, absolute or capable of becoming
an agreement, right or option or which with the passage of time or the
occurrence of any event could become an agreement, right or option:

 



 

a) to require the Target to issue any further or other units in its capital or
any other security convertible or exchangeable into units in its capital or to
convert or exchange any securities into or for units in the capital of the
Target;

 

 

 

 

b) for the issue or allotment of any unissued units in the capital of the
Target;

 

 

 

 

c) to require the Target to purchase, redeem or otherwise acquire any of the
issued and outstanding Units; or

 

 

 

 

d) to purchase or otherwise acquire from the Target any interest in any of the
Target Assets.



 

3.4 Authority

 

The Target has all requisite corporate power and authority to execute and
deliver the Transaction Documents and to perform its respective obligations
hereunder and to consummate the Transaction. The execution and delivery of each
of the Transaction Documents by the Target, and the consummation of the
Transaction, have been duly authorized by the board of directors of the Target.
No other corporate or shareholder proceedings on the part of the Target are
necessary to authorize such documents or to consummate the Transaction. This
Agreement has been, and the other Transaction Documents when executed and
delivered by the Target as contemplated by this Agreement will be, duly executed
and delivered by the Target, and this Agreement is, and the other Transaction
Documents when executed and delivered by the Target as contemplated hereby will
be legal, valid and binding obligations of the Target, enforceable in accordance
with their respective terms except:

 



 

a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
and other laws of general application affecting enforcement of creditors’ rights
generally;

 

 

 

 

b) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies; and

 

 

 

 

c) as limited by public policy.



 



  - 10 -

   



 

3.5 No Conflict

 

Except as set out in the Target’s due diligence response materials, neither the
execution, delivery or performance of this Agreement nor the consummation or
performance of the Transaction will, directly or indirectly (with or without
notice or lapse of time or both):

 



 

a) contravene, conflict with, or result in a violation of any provision of the
Charter Documents of the Target, or any resolution adopted by the managers of
the Target or the Members;

 

 

 

 

b) contravene, conflict with, or result in a violation of, or give any
Governmental Body or other Person the right to challenge the Transaction or to
exercise any remedy or obtain any relief under, any Legal Requirement or any
Order to which the Target or any of the Target Assets, may be subject;

 

 

 

 

c) contravene, conflict with, or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by the Target, or that otherwise relates to the Business of the Target, or
any of the Target Assets;

 

 

 

 

d) cause the Purchaser or the Target to become subject to, or to become liable
for the payment of, any Tax;

 

 

 

 

e) cause any of the Target Assets to be reassessed or revalued by any taxing
authority or other Governmental Body;

 

 

 

 

f) contravene, conflict with, or result in a violation or breach of any
provision of, or give any Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate, or modify, any Material Contract; or

 

 

 

 

g) result in the imposition or creation of any Encumbrance upon or with respect
to any of the Target Assets.



 

3.6 Target Financial Statements

 



 

a) The Target has, or will prior to Closing have, delivered the Target Financial
Statements to the Purchaser.

 

 

 

 

b) The Target Financial Statements:



 



 

(i) are in accordance with the books and records of the Target; and

 

 

 

 

(ii) present fairly the financial condition of the Target as of the date
indicated and the results of operations for such period.



 



  - 11 -

   



 



 

c) All material financial transactions of the Target have been accurately
recorded in the books and records of the Target and such books and records
fairly present the financial position and the affairs of the Target.

 

 

 

 

d) Other than the costs and expenses incurred in connection with the negotiation
and consummation of the Transaction, the Target does not have any material
Liabilities or obligations, net of cash, either direct or indirect, matured or
unmatured, absolute, contingent or otherwise, that exceed $10,000, which:



 



 

(i) are not set forth in the Target Financial Statements or have not heretofore
been paid or discharged;

 

 

 

 

(ii) did not arise in the regular and ordinary course of business; or

 

 

 

 

(iii) have not been incurred in amounts and pursuant to practices consistent
with past business practice, in or as a result of the regular and ordinary
course of its Business since the Target Accounting Date.



 



 

e) Except to the extent reflected or reserved against in the Target Financial
Statements or incurred subsequent to the Target Accounting Date in the ordinary
and usual course of the business of the Target, the Target does not have any
outstanding Indebtedness or any Liabilities or obligations (whether accrued,
absolute, contingent or otherwise), and any Liabilities or obligations incurred
in the ordinary and usual course of business since the Target Accounting Date
have not had a Material Adverse Effect on the Target.

 

 

 

 

f) Since the Target Accounting Date there have not been:



 



 

(i) any changes in the condition or operations of the Business of the Target,
the Target Assets or the financial affairs of the Target which have caused,
individually or in the aggregate, a Material Adverse Effect on the Target; or

 

 

 

 

(ii) any damage, destruction or loss, labour trouble or other event, development
or condition, of any character (whether or not covered by insurance) which is
not generally known or which has not been disclosed to the Purchaser, which has
or may cause a Material Adverse Effect on the Target.



 



 

g) The Target does not have any guarantees, indemnities or contingent or
indirect obligations with respect to the Liabilities or obligations of any other
Person including any obligation to service the debt of or otherwise acquire an
obligation of another Person or to supply funds to, or otherwise maintain any
working capital or other balance sheet condition of any other Person.

 

 

 

 

h) The Target is not a party to, bound by or subject to any indenture, mortgage,
lease, agreement, license, permit, authorization, certification, instrument,
statute, regulation, Order, judgment, decree or law that would be violated or
breached by, or under which default would occur or which could be terminated,
cancelled or accelerated, in whole or in part, as a result of the execution and
delivery of this Agreement or the consummation of the Transaction.

 

 

 

 

i) The Target has not received any advice or notification that the Target has
used any improper accounting practice that would have the effect of not
reflecting or incorrectly reflecting in the Target Financial Statements or the
books and records of the Target, any properties, assets, Liabilities, revenues,
or expenses. The books, records and accounts of the Target accurately and fairly
reflect, in reasonable detail, the assets and Liabilities of the Target. The
Target has not engaged in any transaction, maintained any bank account, or used
any funds of the Target, except for transactions, bank accounts and funds which
have been and are reflected in the normally maintained books and records of the
Target.



 



  - 12 -

   



 

3.7 Absence of Changes

 

Since the Target Accounting Date, except as disclosed in the Target’s due
diligence materials and except as contemplated in this Agreement, the Target has
not:

 



 

a) incurred any Liabilities, other than Liabilities incurred in the ordinary
course of business consistent with past practice, or discharged or satisfied any
Lien or Encumbrance, or paid any Liabilities, other than in the ordinary course
of business consistent with past practice, or failed to pay or discharge when
due any Liabilities of which the failure to pay or discharge has caused or will
cause any Material Adverse Effect to it;

 

 

 

 

b) made or suffered any amendment or termination of any Material Contract to
which it is a party or by which it is bound, or cancelled, modified or waived
any substantial debts or claims held by it or waived any rights of substantial
value, other than in the ordinary course of business;

 

 

 

 

c) declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of the Shares or redeemed, purchased or
otherwise acquired or agreed to redeem, purchase or acquire any of the Shares;

 

 

 

 

d) made commitments or agreements for capital expenditures or capital additions
or betterments exceeding in the aggregate $10,000;

 

 

 

 

e) entered into any transaction other than in the ordinary course of business
consistent with past practice; or

 

 

 

 

f) agreed, whether in writing or orally, to do any of the foregoing.



 

3.8 Absence of Certain Changes or Events

 

Since the Target Accounting Date, except as and to the extent disclosed in the
Target’s due diligence materials, there has not been:

 



 

a) a Material Adverse Effect with respect to the Target; or

 

 

 

 

b) any material change by the Target in its accounting methods, principles or
practices.



 

3.9 Tax Matters

 



 

a) As of the date hereof:



 



 

(i) the Target has timely filed all Tax Returns in connection with any Taxes
which are required to be filed on or prior to the date hereof, taking into
account any extensions of the filing deadlines which have been validly granted
to it; and

 

 

 

 

(ii) all such Tax Returns are true and correct in all material respects.



 



  - 13 -

   



 



 

b) To the best knowledge of the Target, the Target has paid all Taxes that have
become or are due with respect to any period ended on or prior to the date
hereof and has established an adequate reserve therefore on its balance sheets
for those Taxes not yet due and payable, except for any Taxes the non-payment of
which will not have a Material Adverse Effect on the Target.

 

 

 

 

c) To the best knowledge of the Target, the Target is not presently under, or
has received notice of, any contemplated investigation or audit by any
Governmental Body concerning any fiscal year or period ended prior to the date
hereof.

 

 

 

 

d) To the best knowledge of the Target, the Target Financial Statements contain
full provision for all Taxes, including any deferred Taxes that may be assessed
to the Target for the accounting period ended on the Target Accounting Date or
for any prior period in respect of any transaction, event or omission occurring,
or any profit earned, on or prior to the Target Accounting Date or for which the
Target is accountable up to such date, and all contingent Liabilities for Taxes
have been provided for or disclosed in the Target Financial Statements.



 

3.10 Restrictions on Doing Business

 

The Target is not a party to or bound by any agreement which would restrict or
limit its right to carry on any business or activity, including the Business.

 

3.11 Subsidiaries

 

The Target has no subsidiaries.

 

3.12 Books and Records

 

The books of account, minute books, stock record books, and other records of the
Target are complete and correct and have been maintained in accordance with
sound business practices. The minute books of the Target contain accurate and
complete records of all meetings held, and corporate action taken by, the
respective members, managers or board of directors, and committees of the
managers or board of directors of the Target, and no meeting of any such
members, managers or board of directors, or committee has been held for which
minutes have not been prepared and are not contained in such minute books. At
the Closing, all of those books and records will be in the possession of the
Target.

 

3.13 Shareholders Agreements, Etc.

 

There are no shareholders’ agreements (or similar documents), pooling
agreements, voting trusts or other similar agreements with respect to the
ownership or voting of any of the Shares or any of the shares of the Target.

 

3.14 Title to Personal Property and Encumbrances

 

To the best knowledge of the Target, the Target possesses, and has good and
marketable title to, all personal property necessary for the continued operation
of the Business as presently conducted and as represented to the Purchaser,
including all Target Assets reflected in the Target Financial Statements or
acquired since the Target Accounting Date. All such property is in reasonably
good operating condition (normal wear and tear excepted), and is reasonably fit
for the purposes for which such property is presently used. All material
equipment, furniture, fixtures and other tangible personal property and Target
Assets owned or leased by the Target are owned or leased by the Target, as
applicable, free and clear of all Encumbrances, except as otherwise disclosed to
the Purchaser.

 



  - 14 -

   



 

3.15 Title to Real Property and Encumbrances

 

To the best knowledge of the Target, the Target possesses, and has good and
marketable title to, all real property and leaseholds or other such interests
necessary for the continued operation of the Business as presently conducted and
as represented to the Purchaser, including all Target Assets reflected in the
Target Financial Statements or acquired since the Target Accounting Date. All
such property is in reasonably good operating condition (normal wear and tear
excepted), and is reasonably fit for the purposes for which such property is
presently used. All material real property and leaseholds are owned or leased by
the Target free and clear of all Encumbrances, except as disclosed in the
Target’s due diligence response materials. The Target has delivered or made
available, or will make available on request, to the Purchaser copies of the
deeds and other instruments (as recorded) by which the Target acquired such real
property and interests, and copies of all title insurance policies, opinions,
abstracts and surveys in the possession of the Target and relating to such
property or interests.

 

3.16 Material Contracts

 

The Target has made available all the present outstanding Material Contracts
entered into by the Target in the course of carrying on the Business. Except as
listed in the Target’s due diligence response materials, the Target is not a
party to or bound by any other Material Contract, whether oral or written, and
the Material Contracts are all valid and subsisting, in full force and effect
and unamended, no material default or violation exists in respect thereof on the
part of the Target, or, to the best of the knowledge of the Target, on the part
of any of the other parties thereto. The Target is not aware of any intention on
the part of any of the other parties thereto to terminate or materially alter
any such Material Contracts or of any event that with notice or the lapse of
time, or both, will create a material breach or violation thereof or default
under any such Material Contracts. To the best knowledge of the Target, the
continuation, validity, and effectiveness of each Material Contract will in no
way be affected by the consummation of the Transaction. There exists no actual
or threatened termination, cancellation, or limitation of, or any amendment,
modification, or change to any Material Contract.

 

3.17 Consents

 

Except as set forth in Target’s due diligence response materials, no
authorization, approval, Order, license, permit or consent of any Governmental
Body, and no registration, declaration or filing by the Target with any such
Governmental Body, is required in order for the Target to:

 



 

a) consummate the Transaction;

 

 

 

 

b) execute and deliver all of the documents and instruments to be delivered by
the Target under this Agreement;

 

 

 

 

c) duly perform and observe the terms and provisions of this Agreement; or

 

 

 

 

d) render this Agreement legal, valid, binding and enforceable.



 

3.18 Compliance with Legal Requirements

 

Except as set forth in Target’s due diligence response materials:

 



 

a) the Target is, and at all times has been, in full compliance with all of the
terms and requirements of each Governmental Authorization required for the
operation of the Business;



 



  - 15 -

   



 



 

b) no event has occurred or circumstance exists that may (with or without notice
or lapse of time) constitute or result directly or indirectly in a violation of
or a failure to comply with any term or requirement of any Governmental
Authorization required for the operation of the Business or may result directly
or indirectly in the revocation, withdrawal, suspension, cancellation, or
termination of, or any modification to, any Governmental Authorization required
for the operation of the Business;

 

 

 

 

c) the Target has not received any notice or other communication (whether oral
or written) from any Governmental Body or any other Person regarding any actual,
alleged, possible, or potential violation of or failure to comply with any term
or requirement of any Governmental Authorization, or any actual, proposed,
possible, or potential revocation, withdrawal, suspension, cancellation,
termination of, or modification to any Governmental Authorization; and

 

 

 

 

d) all applications required to have been filed for the renewal of the
Governmental Authorizations required for the operation of the Business have been
duly filed on a timely basis with the appropriate Governmental Bodies, and all
other filings required to have been made with respect to such Governmental
Authorizations have been duly made on a timely basis with the appropriate
Governmental Bodies.



 

3.19 Legal Proceedings

 



 

a) Other than as set forth in Target’s due diligence response materials, to the
best knowledge of the Target there is no pending Proceeding:



 



 

(i) that has been commenced by or against the Target or that otherwise relates
to or may affect the Business, or any of the Target Assets; or

 

 

 

 

(ii) that challenges, or that may have the effect of preventing, delaying,
making illegal, or otherwise interfering with the Transaction.



 



 

b) To the knowledge of the Target, no Proceeding has been threatened, and no
event has occurred or circumstance exists that may give rise to or serve as a
basis for the commencement of any such Proceeding.

 

 

 

 

c) Except as set forth Target’s due diligence response materials, to the best
knowledge of the Target:



 



 

(i) there is no Order to which the Target, the Business, or any of the Target
Assets is subject; and

 

 

 

 

(ii) no officer, director, agent, or employee of the Target is subject to any
Order that prohibits such officer, director, agent, or employee from engaging in
or continuing any conduct, activity, or practice relating to the Business.



 

3.20 Indebtedness of Target

 

Except for: (i) the payment of salaries and reimbursement for out-of-pocket
expenses in the ordinary and usual course; or (ii) amounts disclosed in the
Target’s due diligence response materials or in the Target Financial Statements,
the Target does not have any Indebtedness to the Members, any Related Party of a
Member or any directors, officers or employees of the Target. Other than the
foregoing, the Target has no material Liabilities or obligations either direct
or indirect, matured or unmatured, absolute, contingent or otherwise.

 



  - 16 -

   



 

3.21 Undisclosed Information

 



 

a) The Target does not have any specific information relating to the Target
which is not generally known or which has not been disclosed to the Purchaser
and which could reasonably be expected to have a Material Adverse Effect on the
Target.

 

 

 

 

b) No representation or warranty of the Target in this Agreement omits to state
a material fact necessary to make the statements herein or therein, in light of
the circumstances in which they were made, not misleading.



 

3.22 Partnerships or Joint Ventures

 

The Target is not a partner or participant in any partnership, joint venture,
profit-sharing arrangement or other association of any kind and neither is it
party to any agreement under which it has agreed to carry on any part of its
Business or any other activity in such manner or by which the Target has agreed
to share any revenue or profit with any other person.

 

3.23 Other Representations

 

All statements contained in any certificate or other instrument delivered by or
on behalf of the Target pursuant to this Agreement or in connection with the
Transaction will be deemed to be representations and warranties of the Target
hereunder.

 

3.24 Survival

 

Notwithstanding the Closing and the issuance of the Consideration Shares or the
waiver of any condition in this Agreement by the Purchaser, the representations,
warranties, covenants and agreements of the Target hereunder will (except where
otherwise specifically provided for in this Agreement) survive the Closing and
will continue in full force and effect for six (6) months after the Closing
Date.

 

3.25 Reliance

 

The Target acknowledges and agrees that the Purchaser has entered into this
Agreement relying on the warranties and representations and other terms and
conditions contained in this Agreement, notwithstanding any independent searches
or investigations that have been or may be undertaken by or on behalf of the
Purchaser, and that no information which is now known or should be known or
which may hereafter become known by the Purchaser or its officers, directors or
professional advisers on the Closing Date, will limit or extinguish the
Purchaser’s right to indemnification hereunder.

 

  - 17 -

   

 

ARTICLE 4
REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGEMENTS
OF THE MEMBERS

 

Each of the Members hereby severally and not jointly represents and warrants to
the Purchaser as follows:

 

4.1 Capacity

 

Each Member has the capacity to own the Units owned by it, to enter into this
Agreement and to perform its obligations under this Agreement.

 

4.2 Execution and Delivery

 

Each Member has all requisite power and authority to execute and deliver the
Transaction Documents and to perform its respective obligations hereunder and to
consummate the Transaction. No other corporate or other proceedings on the part
of a Member are necessary to authorize such documents or to consummate the
Transaction. This Agreement has been, and the other Transaction Documents when
executed and delivered by the Members as contemplated by this Agreement will be,
duly executed and delivered by the Members and this Agreement is, and the other
Transaction Documents when executed and delivered by the Members as contemplated
hereby will be, valid and binding obligations of the Members, enforceable in
accordance with their respective terms except:

 



 

a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
and other laws of general application affecting enforcement of creditors’ rights
generally;

 

 

 

 

b) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies; and

 

 

 

 

c) as limited by public policy.



 

4.3 No Violation

 

The execution and delivery of this Agreement, the transfer of the Units owned by
each Member and the performance, observance or compliance with the terms of this
Agreement by such Member will not violate, constitute a default under, conflict
with, or give rise to any requirement for a waiver or consent under:

 



 

a) any provision of any agreement, instrument or other obligation to which such
Member is a party or by which such Member is bound; or

 

 

 

 

b) any Applicable Laws.



 

4.4 Ownership

 

Each Member is the registered and beneficial owner of the Units set out beside
its name in Schedule A to this Agreement, free and clear of any Liens. Upon the
Closing, except for the rights of the Purchaser pursuant to this Agreement with
respect to the Units, there will be no outstanding options, calls or rights of
any kind binding on any Member relating to or providing for the purchase,
delivery or transfer of any of its Units. The Units are validly issued and
outstanding as fully paid and non-assessable.

 

4.5 Survival

 

Notwithstanding the Closing and the issuance of the Consideration Shares or the
waiver of any condition in this Agreement by the Purchaser, the representations,
warranties, covenants and agreements of the Members hereunder will (except where
otherwise specifically provided in this Agreement) survive the Closing and will
continue in full force and effect indefinitely.

 



  - 18 -

   



 

4.6 Reliance

 

The Target acknowledges and agrees that the Purchaser has entered into this
Agreement relying on the warranties and representations and other terms and
conditions contained in this Agreement, notwithstanding any independent searches
or investigations that have been or may be undertaken by or on behalf of the
Purchaser, and that no information which is now known or should be known or
which may hereafter become known by the Purchaser or its officers, directors or
professional advisers on the Closing Date, will limit or extinguish the
Purchaser’s right to indemnification hereunder.

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

As of the Closing Date and except as otherwise provided for in any certificate
or other instrument delivered pursuant to this Agreement, the Purchaser makes
the following representations to the Target, and the Purchaser acknowledges that
the Target is relying upon such representations and warranties, in connection
with the execution, delivery and performance of this Agreement:

 

5.1 Organization and Good Standing

 

The Purchaser is a corporation duly organized, validly existing, and in good
standing under the laws of the Province of British Columbia, with full corporate
power, authority and capacity to conduct its Business as presently conducted, to
own or use the assets that it purports to own or use, and to perform all its
obligations under any applicable Contracts.

 

5.2 Capitalization

 

The entire authorized and issued capital stock and other equity securities of
the Purchaser consists of an unlimited number of common shares without par value
of which there are 83,373,573 common shares issued and outstanding (not
including any Purchaser Shares to be issued pursuant to the terms of the
Transaction) and 13,320,833 options to purchase 13,320,833 Purchaser Shares and
265,125 warrants to purchase 265,125 Purchaser Shares. Except as otherwise set
out in this Agreement, there are no outstanding options, warrants,
subscriptions, conversion rights, or other rights, agreements, or commitments
obligating the Purchaser to issue any additional Purchaser Shares, or any other
securities convertible into, exchangeable for, or evidencing the right to
subscribe for or acquire from the Purchaser any Purchaser Shares.

 

5.3 Absence of Rights to Acquire Securities

 

Other than as otherwise set out in this Agreement, no Person has any agreement,
commitment, right or option, present or future, contingent, absolute or capable
of becoming an agreement, commitment, right or option or which with the passage
of time or the occurrence of any event could become an agreement, commitment,
right or option:

 



 

a) to require the Purchaser to issue any further or other shares in its capital
or any other security convertible or exchangeable into shares in its capital or
to convert or exchange any securities into or for shares in the capital of the
Purchaser;

 

 

 

 

b) for the issue or allotment of any unissued shares in the capital of the
Purchaser;

 

 

 

 

c) to require the Purchaser to purchase, redeem or otherwise acquire any of the
issued and outstanding Purchaser Shares; or

 

 

 

 

d) to purchase or otherwise acquire from the Purchaser any interest in any of
the Purchaser’s assets.



 



  - 19 -

   



 

5.4 Authority

 

The Purchaser has all requisite corporate power and authority to execute and
deliver the Transaction Documents to be signed by the Purchaser and to perform
its obligations hereunder and to consummate the Transaction. The execution and
delivery of each of the Transaction Documents by the Purchaser and the
consummation of the Transaction have been duly authorized by the board of
directors of the Purchaser. Other than as set out in this Agreement, no other
corporate or shareholder proceedings on the part of the Purchaser are necessary
to authorize such Transaction Documents or to consummate the Transaction. This
Agreement has been, and the other Transaction Documents when executed and
delivered by the Purchaser as contemplated by this Agreement will be, duly
executed and delivered by the Purchaser and this Agreement is, and the other
Transaction Documents when executed and delivered by the Purchaser as
contemplated hereby will be legal, valid and binding obligations of the
Purchaser enforceable in accordance with their respective terms except:

 



 

a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally;

 

 

 

 

b) as limited by laws relating to the availability of specific performance,
injunctive relief of other equitable remedies; and

 

 

 

 

c) as limited by public policy.



 

5.5 Validity of Consideration Shares Issuable upon the Closing

 

The Consideration Shares to be issued to the Members at Closing will, upon
issuance, have been duly and validly authorized and, the Consideration Shares
when so issued in accordance with the terms of this Agreement, will be duly and
validly issued, fully paid and non-assessable.

 

5.6 No Conflict

 

Neither the execution, delivery or performance of this Agreement nor the
consummation or performance of the Transaction will, directly or indirectly
(with or without notice or lapse of time or both):

 



 

a) contravene, conflict with, or result in a violation of any provision of the
Charter Documents of the Purchaser, or any resolution adopted by the board of
directors of the Purchaser or Purchaser Shareholders;

 

 

 

 

b) contravene, conflict with, or result in a violation of, or give any
Governmental Body or other Person the right to challenge the Transaction or to
exercise any remedy or obtain any relief under, any Legal Requirement or any
Order to which the Purchaser or any of the Purchaser’s assets, may be subject;

 

 

 

 

c) contravene, conflict with, or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by the Purchaser, or that otherwise relates to the Business of the
Purchaser, or any of the Purchaser’s assets;



 



  - 20 -

   



 



 

d) cause the Purchaser or the Target to become subject to, or to become liable
for the payment of, any Tax;

 

 

 

 

e) cause any of the Purchaser’s assets to be reassessed or revalued by any
taxing authority or other Governmental Body;

 

 

 

 

f) contravene, conflict with, or result in a violation or breach of any
provision of, or give any Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate, or modify, any Material Contract; or

 

 

 

 

g) result in the imposition or creation of any Encumbrance upon or with respect
to any of the Purchaser’s assets.



 

5.7 Corporate Records of the Purchaser

 

The corporate records of the Purchaser, as required to be maintained by it
pursuant to the laws of the Province of British Columbia, are accurate, complete
and current in all material respects, and the minute books of the Purchaser are,
in all material respects, correct and contain all material records required by
the laws of the Province of British Columbia in regards to all Proceedings,
consents, actions and meetings of the Purchaser Shareholders and the board of
directors of the Purchaser.

 

5.8 Actions and Proceedings

 

Except as disclosed in the Purchaser Documents, to the best knowledge of the
Purchaser, there is no basis for and there is no claim, charge, arbitration,
grievance, action, suit, judgment, demand, investigation or Proceeding by or
before any Governmental Body or arbiter now outstanding or pending or, to the
best knowledge of the Purchaser, threatened against or affecting the Purchaser
which involves any of the Business that, if adversely resolved or determined,
would have a Material Adverse Effect on the Purchaser. There is no reasonable
basis for any claim or action that, based upon the likelihood of its being
asserted and its success if asserted, would have a Material Adverse Effect on
the Purchaser.

 

5.9 Compliance

 

To the best knowledge of the Purchaser:

 



 

a) the Purchaser is in compliance with, is not in default or violation in any
material respect under, and has not been charged with or received any notice at
any time of any material violation of any Applicable Laws related to its
Business or the operations of the Purchaser.

 

 

 

 

b) the Purchaser is not subject to any judgment, Order or decree entered in any
lawsuit or Proceeding applicable to its Business and operations that would have
a Material Adverse Effect on the Purchaser.



 

5.10 Filings, Consents and Approvals

 

Other than the approval of the Exchange, to the best knowledge of the Purchaser,
no filing or registration with, no notice to and no permit, authorization,
consent, or approval of any public or Governmental Body or any other Person is
necessary for the consummation by the Purchaser of the Transaction or to
continue to conduct its Business after the Closing in a manner which is
consistent with that in which it is presently conducted.

 



  - 21 -

   



 

5.11 Public Filings

 

The Purchaser has furnished or made available to the Members a true and complete
copy of each report and document filed by the Purchaser with the Securities
Authorities (collectively, and as such documents have since the time of their
filing been amended, the “Purchaser Documents”). As of their respective dates,
the Purchaser Documents complied in all material respects with the requirements
of Applicable Securities Laws. The Purchaser Documents constitute all of the
documents and reports that the Purchaser was required to file with and the rules
and regulations promulgated thereunder by Applicable Securities Laws. No
Securities Authority has initiated any inquiry, investigation or Proceeding in
respect of the Purchaser and the Purchaser is not aware of any event and does
not have any information which would result in any Securities Authority
initiating an inquiry, investigation or Proceeding or otherwise affect the
Purchaser Shares. The Purchaser is a “reporting issuer” under Applicable
Securities Laws in British Columbia and Alberta and is not in default of any
material requirements of any Applicable Securities Laws in such jurisdictions.

 

5.12 Financial Representations

 



 

a) Included with the Purchaser Documents are true, correct, and complete copies
of the Purchaser Financial Statements.

 

 

 

 

b) The Purchaser Financial Statements:



 



 

(i) are in accordance with the books and records of the Purchaser;

 

 

 

 

(ii) present fairly the financial condition of the Purchaser as of the
respective dates indicated and its results of operations for such periods; and

 

 

 

 

(iii) have been prepared in accordance with US GAAP.



 



 

c) Other than the costs and expenses incurred in connection with the negotiation
and consummation of the Transaction, the Purchaser does not have any material
Liabilities or obligations, net of cash, either direct or indirect, matured or
unmatured, absolute, contingent or otherwise, that exceed $50,000, which:



 



 

(i) are not set forth in the Purchaser Financial Statements or have not
heretofore been paid or discharged;

 

 

 

 

(ii) did not arise in the regular and ordinary course of business; or

 

 

 

 

(iii) have not been incurred in amounts and pursuant to practices consistent
with past business practice, in or as a result of the regular and ordinary
course of its Business since the Purchaser Accounting Date.



 



 

d) Except to the extent reflected or reserved against in the Purchaser Financial
Statements or incurred subsequent to the Purchaser Accounting Date in the
ordinary and usual course of the business of the Purchaser, the Purchaser does
not have any outstanding Indebtedness or any Liabilities or obligations (whether
accrued, absolute, contingent or otherwise), and any Liabilities or obligations
incurred in the ordinary and usual course of business since the Purchaser
Accounting Date have not had a Material Adverse Effect on the Purchaser.



 



  - 22 -

   



 



 

e) Since the Purchaser Accounting Date, there have not been:



 



 

(i) any changes in the condition or operations of the Business of the Purchaser,
the Purchaser’s assets or the financial affairs of the Purchaser which have
caused, individually or in the aggregate, a Material Adverse Effect on the
Purchaser; or

 

 

 

 

(ii) any damage, destruction or loss, labour trouble or other event, development
or condition, of any character (whether or not covered by insurance) which is
not generally known or which has not been disclosed to the Purchaser, which has
or may cause a Material Adverse Effect on the Purchaser.



 

The Purchaser has not received any advice or notification from its independent
chartered accountants that the Purchaser has used any improper accounting
practice that would have the effect of not reflecting or incorrectly reflecting
in the Purchaser Financial Statements or the books and records of the Purchaser,
any properties, assets, Liabilities, revenues, or expenses. The books, records
and accounts of the Purchaser accurately and fairly reflect, in reasonable
detail, the assets and Liabilities of the Purchaser. The Purchaser has not
engaged in any transaction, maintained any bank account, or used any funds of
the Purchaser, except for transactions, bank accounts and funds which have been
and are reflected in the normally maintained books and records of the Purchaser.

 

5.13 Absence of Undisclosed Liabilities

 

The Purchaser has no material Liabilities or obligations either direct or
indirect, matured or unmatured, absolute, contingent or otherwise, other than:
(i) payments contemplated by this Agreement to be made by the Purchaser at
Closing; and (ii) reasonable accounting and legal fees of the Purchaser incurred
in connection with the Transaction.

 

5.14 Books and Records

 

The books of account, minute books, stock record books, and other records of the
Purchaser are complete and correct and have been maintained in accordance with
sound business practices, including the maintenance of an adequate system of
internal controls. The minute books of the Purchaser contain accurate and
complete records of all meetings held, and corporate action taken by, the
respective shareholders, board of directors, and committees of the board of
directors of the Purchaser, and no meeting of any such shareholders, board of
directors, or committee has been held for which minutes have not been prepared
and are not contained in such minute books. At the Closing, all of those books
and records will be in the possession of the Purchaser.

 

5.15 Tax Matters

 



 

a) As of the date hereof:



 



 

(i) the Purchaser has timely filed all Tax Returns in connection with any Taxes
which are required to be filed on or prior to the date hereof, taking into
account any extensions of the filing deadlines which have been validly granted
to it; and

 

 

 

 

(ii) all such Tax Returns are true and correct in all material respects.



 



  - 23 -

   



 



 

b) The Purchaser has paid all Taxes that have become or are due with respect to
any period ended on or prior to the date hereof and has established an adequate
reserve therefore on its balance sheets for those Taxes not yet due and payable,
except for any Taxes the non-payment of which will not have a Material Adverse
Effect on the Purchaser.

 

 

 

 

c) The Purchaser is not presently under and has not received notice of, any
contemplated investigation or audit by any Governmental Body concerning any
fiscal year or period ended prior to the date hereof.

 

 

 

 

d) To the best knowledge of the Purchaser, the Purchaser Financial Statements
contain full provision for all Taxes including any deferred Taxes that may be
assessed to the Purchaser for the accounting period ended on the Purchaser
Accounting Date or for any prior period in respect of any transaction, event or
omission occurring, or any profit earned, on or prior to the Purchaser
Accounting Date or for which the Purchaser is accountable up to such date and
all contingent Liabilities for Taxes have been provided for or disclosed in the
Purchaser Financial Statements.



 

5.16 Absence of Changes

 

Since the Purchaser Accounting Date, except as disclosed in the Purchaser
Documents and except as contemplated in this Agreement, the Purchaser has not:

 



 

a) incurred any Liabilities, other than Liabilities incurred in the ordinary
course of business consistent with past practice, or discharged or satisfied any
Lien or Encumbrance, or paid any Liabilities, other than in the ordinary course
of business consistent with past practice, or failed to pay or discharge when
due any Liabilities of which the failure to pay or discharge has caused or will
cause any Material Adverse Effect to it;

 

 

 

 

b) made or suffered any amendment or termination of any Material Contract to
which it is a party or by which it is bound, or cancelled, modified or waived
any substantial debts or claims held by it or waived any rights of substantial
value, other than in the ordinary course of business;

 

 

 

 

c) declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of the Purchaser Shares or redeemed,
purchased or otherwise acquired or agreed to redeem, purchase or acquire any of
the Purchaser Shares;

 

 

 

 

d) made commitments or agreements for capital expenditures or capital additions
or betterments exceeding in the aggregate $10,000;

 

 

 

 

e) entered into any transaction other than in the ordinary course of business
consistent with past practice; or

 

 

 

 

f) agreed, whether in writing or orally, to do any of the foregoing.



 



  - 24 -

   



 

5.17 Absence of Certain Changes or Events

 

Since the Purchaser Accounting Date, except as and to the extent disclosed in
the Purchaser Documents, there has not been:

 



 

a) a Material Adverse Effect with respect to the Purchaser; or

 

 

 

 

b) any material change by the Purchaser in its accounting methods, principles or
practices.



 

5.18 Material Contracts and Transactions

 

Other than as expressly contemplated by this Agreement, there are no Material
Contracts to which the Purchaser is a party, except as previously disclosed to
the Members or as disclosed in the Purchaser Documents. The Purchaser shall
deliver to the Target a copy of each Material Contract of the Purchaser. Each
Material Contract of the Purchaser is in full force and effect, and there exists
no material breach or violation of or default by the Purchaser under any
Material Contract of the Purchaser, or any event that with notice or the lapse
of time, or both, will create a material breach or violation thereof or default
under any Material Contract by the Purchaser. To the best knowledge of the
Purchaser, the continuation, validity and effectiveness of each Material
Contract of the Purchaser will in no way be affected by the consummation of the
Transaction. There exists no actual or threatened termination, cancellation or
limitation of, or any amendment, modification or change to, any Material
Contract of the Purchaser.

 

5.19 Certain Transactions

 

Except as previously disclosed to the Members or as disclosed in the Purchaser
Documents, the Purchaser is not a guarantor or indemnitor of any Indebtedness of
any Person.

 

5.20 Internal Accounting Controls

 

The Purchaser maintains a system of internal accounting controls sufficient to
provide reasonable assurance that: (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with US GAAP and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

5.21 Listing and Maintenance Requirements

 

The Purchaser Shares are currently listed on the Exchange and the Purchaser has
not, in the 12 months preceding the date hereof, received any notice from the
Exchange to the effect that the Purchaser is not in compliance with the listing
or maintenance requirements of the Exchange. No Securities Authority has issued
any Order preventing or suspending the trading of the Purchaser Shares, save and
except for the trading of the Purchaser Shares being halted in connection with
the Transaction, or prohibiting the issuance of the Consideration Shares to be
delivered hereunder, and, to the Purchaser’s knowledge, no Proceedings for such
purpose are pending or threatened.

 

5.22 Undisclosed Information

 



 

a) The Purchaser does not have any specific information relating to the
Purchaser which is not generally known or which has not been disclosed to the
Members and which could reasonably be expected to have a Material Adverse Effect
on the Purchaser.

 

 

 

 

b) No representation or warranty of the Purchaser in this Agreement omits to
state a material fact necessary to make the statements herein or therein, in
light of the circumstances in which they were made, not misleading.



 



  - 25 -

   



 

5.23 Other Representations

 

All statements contained in any certificate or other instrument delivered by or
on behalf of the Purchaser pursuant hereto or in connection with the Transaction
will be deemed to be representations and warranties by the Purchaser hereunder.

 

5.24 Survival

 

Notwithstanding the Closing and the issuance of the Consideration Shares or the
waiver of any condition in this Agreement by the Target or the Members, as
applicable, the representations, warranties, covenants and agreements of the
Purchaser hereunder will (except where otherwise specifically provided for in
this Agreement) survive the Closing and will continue in full force and effect
for six (6) months after the Closing Date.

 

5.25 Reliance

 

The Purchaser acknowledges and agrees that the Target and the Members have
entered into this Agreement relying on the warranties and representations and
other terms and conditions contained in this Agreement, notwithstanding any
independent searches or investigations that have been or may be undertaken by or
on behalf of the Target or the Members, and that no information which is now
known or should be known or which may hereafter become known by the Target or
the Members or their respective professional advisers, on the Closing Date, will
limit or extinguish the right to indemnification hereunder.

 

ARTICLE 6

CLOSING

 

6.1 Closing Date and Location

 

The Transaction will be completed at 11:00 a.m. (Pacific time) on or before the
Closing Date, at the offices of Alexander Holburn Beaudin + Lang LLP, or at such
other location and time as is mutually agreed to by the Purchaser and the
Target. Notwithstanding the location of the Closing, each party agrees that the
Closing may be completed by the exchange of undertakings between the respective
legal counsel for the Purchaser and the Target, provided such undertakings are
satisfactory to each party’s respective legal counsel.

 

6.2 Target and Members Closing Documents

 

On the Closing Date, the Target and the Members will deliver, or cause to be
delivered, to the Purchaser the documents set forth in Section 9.1 and such
other documents as the Purchaser may reasonably require to effect the
Transaction.

 

6.3 Purchaser Closing Documents

 

On the Closing Date, the Purchaser will deliver, or cause to be delivered, to
the Target and the Members the documents set forth in Section 10.1 and such
other documents as the Target may reasonably require to effect the Transaction.




  - 26 -

   



 

ARTICLE 7

CONDUCT OF BUSINESS PRIOR TO CLOSING

 

7.1 Conduct of Business of the Target

 

The Target covenants and agrees that, during the period from the date of this
Agreement until the earlier of the Closing Date and the date on which this
Agreement is terminated in accordance with its terms, unless the Purchaser shall
otherwise agree in writing (such agreement not to be unreasonably withheld or
delayed), except as required by law or as otherwise expressly permitted or
specifically contemplated by this Agreement:

 



 

a) the Business of the Target shall be conducted only in the ordinary course of
business and consistent with past practice, and the Target shall use its
commercially-reasonable efforts to maintain and preserve its Business, the
Target Assets and business relationships; and

 

 

 

 

b) the Target shall not (unless otherwise contemplated in this Agreement):



 



 

(i) make any capital expenditures, additions or improvements or commitments for
the same which individually or in the aggregate exceed $10,000, other than in
the ordinary course of business;

 

 

 

 

(ii) acquire or agree to acquire (by tender offer, exchange offer, merger,
amalgamation, acquisition of shares or assets or otherwise) any Person or other
business organization or division or acquire or agree to acquire any material
assets;

 

 

 

 

(iii) enter into any Material Contracts regarding its business operations,
including joint ventures, partnerships or other arrangements;

 

 

 

 

(iv) make any material change in accounting procedures or practices;

 

 

 

 

(v) mortgage, pledge or hypothecate any of the Target Assets or subject any of
the Target Assets to any Encumbrance;

 

 

 

 

(vi) other than in the ordinary course of business, enter into any agreement or
arrangement granting any rights to purchase or lease any of the Target Assets or
rights or requiring the consent of any Person to the transfer, assignment or
lease of any Target Assets or rights;

 

 

 

 

(vii) other than in the ordinary course of business, enter into any other
material transaction, or any amendment of any Contract which is material to its
Business;

 

 

 

 

(viii) sell, lease, sublease, assign or transfer (by tender offer, exchange
offer, merger, amalgamation, sale of shares or the Target Assets or otherwise)
any of the Target Assets;

 

 

 

 

(ix) enter into any Agreement resulting in a change of control of the Target;

 

 

 

 

(x) other than in the ordinary course of business, cancel, waive or compromise
any Indebtedness or claims, including any accounts payable and receivable;



 



  - 27 -

   



 



 

(xi) settle any outstanding claim, dispute, litigation matter or tax dispute; or

 

 

 

 

(xii) enter into any agreement or understanding to do any of the foregoing.



 

7.2 Conduct of Business of the Purchaser

 

The Purchaser covenants and agrees that, during the period from the date of this
Agreement until the earlier of the Closing Date and the date on which this
Agreement is terminated in accordance with its terms, unless the Target shall
otherwise agree in writing (such agreement not to be unreasonably withheld or
delayed), except as required by law or as otherwise expressly permitted or
specifically contemplated by this Agreement:

 



 

a) the Purchaser shall use its best efforts to ensure that the Purchaser Shares
are continuously listed and posted for trading on the Exchange; and

 

 

 

 

b) the Purchaser shall not (unless otherwise contemplated in this Agreement):



 



 

(i) amend or propose to amend its Charter Documents;

 

 

 

 

(ii) split, combine or reclassify any of its securities or declare or make any
distribution of its securities unless such split, combination or
reclassification applies to the Consideration Shares equally.

 

 

 

 

(iii) other than in the ordinary course of business: (i) enter into any
Contract, commitment or agreement under which it has outstanding Indebtedness;
or (ii) make any loan or advance to any Person;

 

 

 

 

(iv) acquire or agree to acquire (by tender offer, exchange offer, merger,
amalgamation, acquisition of shares or otherwise) any Person or other business
organization or division or acquire or agree to acquire any material assets;

 

 

 

 

(v) enter into any Material Contracts regarding its business operations,
including joint ventures, partnerships or other arrangements;

 

 

 

 

(vi) make any material change in accounting procedures or practices;

 

 

 

 

(vii) enter into any other material transaction, or any amendment of any
Contract, which is material to its Business;

 

 

 

 

(viii) enter into any agreement resulting in a change of control of the
Purchaser;

 

 

 

 

(ix) settle any outstanding claim, dispute, litigation matter, or tax dispute;
or

 

 

 

 

(x) enter into any agreement or understanding to do any of the foregoing.



 



  - 28 -

   



 

ARTICLE 8

ADDITIONAL COVENANTS OF THE PARTIES

 

8.1 Consents

 

The parties covenant and agree that they will use commercially reasonable
efforts to obtain the consents, renunciations and approvals of third parties
which are necessary to the completion of the Transaction, provided that such
consents, renunciations or approvals may be validly given by such third parties
in accordance with relevant Contracts or Applicable Laws.

 

8.2 Access for Investigation

 



a) Between the date of this Agreement and the Closing Date, the Target will:



 



 

(i) afford the Purchaser, the Purchaser’s solicitors and the Purchaser’s
representatives, advisors, prospective lenders and their representatives
(collectively, the “Purchaser’s Advisors”) full and free access to the Target’s
personnel, properties, Contracts, books and records, and other documents and
data, in each case during normal business hours, upon a reasonable number of
occasions, upon reasonable notice and in a manner calculated to minimize
disruption of the Target’s Business;

 

 

 

 

(ii) furnish the Purchaser and the Purchaser’s Advisors with copies of all such
Contracts, books and records, and other existing documents and data, as the
Purchaser may reasonably request; and

 

 

 

 

(iii) furnish the Purchaser and the Purchaser’s Advisors with such additional
financial, operating, and other data and information, as the Purchaser may
reasonably request.



 



 

b) Between the date of this Agreement and the Closing Date, the Purchaser will:



 



 

(i) afford the Target and its representatives, legal and advisors and
prospective lenders and their representatives (collectively, the “Target’s
Advisors”) full and free access to the Purchaser’s personnel, properties,
Contracts, books and records, and other documents and data, in each case during
normal business hours, upon a reasonable number of occasions, upon reasonable
notice and in a manner calculated to minimize disruption of the Purchaser’s
Business;

 

 

 

 

(ii) furnish the Target and the Target’s Advisors with copies of all such
Contracts, books and records, and other existing documents and data, as the
Target may reasonably request; and

 

 

 

 

(iii) furnish the Target and the Target’s Advisors with such additional
financial, operating, and other data and information, as the Members may
reasonably request.



 

8.3 Required Filings

 

As promptly as practicable after the date of this Agreement, each of the Target
and the Purchaser will make all filings required by Legal Requirements to be
made by such party in order to consummate the Transaction. Between the date of
this Agreement and the Closing Date, the Target and the Members will cooperate
with the Purchaser with respect to all filings that the Purchaser elects to make
or is required by Legal Requirements to make in connection with the Transaction.

 



  - 29 -

   



 

8.4 Collection of Personal Information

 

The Members acknowledge and consent to the fact that the Purchaser is collecting
the Members’ personal information which may be disclosed by the Purchaser to:

 



 

a) the Exchange or other Securities Authorities;

 

 

 

 

b) the Purchaser’s registrar and transfer agent;

 

 

 

 

c) Canadian tax authorities; and

 

 

 

 

d) authorities pursuant to the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada).



 

By executing this Agreement, each of the Members are deemed to be consenting to
the foregoing collection, use and disclosure of each of the Members’ personal
information and to the retention of such personal information for as long as
permitted or required by law or business practice. Each of the Members also
consents to the filing of copies or originals of any of the Members’ documents
described herein as may be required to be filed with the Exchange or any
Securities Authority in connection with the Transaction.

 

8.5 Notification

 

Between the date of this Agreement and the Closing Date, each of the parties to
this Agreement will promptly notify the other parties in writing if any such
party becomes aware of any fact or condition that causes or constitutes a breach
of any of the representations and warranties set forth herein, as of the date of
this Agreement, or if such party becomes aware of the occurrence after the date
of this Agreement of any fact or condition that would (except as expressly
contemplated by this Agreement) cause or constitute a breach of any such
representation or warranty had such representation or warranty been made as of
the time of occurrence or discovery of such fact or condition. Between the date
of this Agreement and the Closing Date, each party hereto will promptly notify
the other parties hereto of the occurrence of any breach of any covenant set
forth herein or of the occurrence of any event that may make the satisfaction of
the conditions set forth herein impossible or unlikely.

 

8.6 Best Efforts

 

Between the date of this Agreement and the Closing Date, the parties will use
their best efforts to cause the conditions contained in this Agreement to be
satisfied.

 

8.7 Disclosure of Confidential Information

 

Until the Closing Date and, if this Agreement is terminated without consummation
of the Transaction, then after such termination, the Purchaser, the Target and
each of the Members will maintain in confidence, will cause their respective
directors, officers, employees, agents, and advisors to maintain in confidence,
and will not use to the detriment of another party or divulge to any third
parties, other than their respective legal and financial advisors, auditors,
representatives and any other Governmental Bodies having jurisdiction, any
confidential written, oral, or other information obtained during the course of
the investigations in connection with this Agreement or the Transaction, unless:

 



 

a) such information is already known to such party or to others not bound by a
duty of confidentiality or such information becomes publicly available through
no fault of such party;

 

 

 

 

b) the information was already available to such party or its representatives on
a non-confidential basis;



 



  - 30 -

   



 



 

c) the use of such information is necessary or appropriate pursuant to
Applicable Securities Laws or in making any filing or obtaining any consent or
approval required for the consummation of the Transaction; or

 

 

 

 

d) the furnishing or use of such information is required by or necessary or
appropriate in connection with legal Proceedings.



 

8.8 Public Notices

 

The parties agree that they will not release or issue any reports or statements
or make any public announcements relating to this Agreement or the Transaction
without the prior written consent of the other party, except as may be required
upon written advice of counsel to comply with Applicable Laws after consulting
with the other party hereto and seeking their reasonable consent to such
announcement.

 

ARTICLE 9

PURCHASER’S CONDITIONS PRECEDENT

 

9.1 Purchaser’s Conditions

 

The obligation of the Purchaser to complete the Transaction will be subject to
the satisfaction of, or compliance with, at or before the Closing Date, the
conditions precedent set forth below. The Closing will be deemed to mean a
waiver of all conditions to Closing. These conditions precedent are for the
benefit of the Purchaser and may be waived by the Purchaser in its sole
discretion:

 



 

a) the representations and warranties of the Target, and each of the Members set
forth in this Agreement will be true, correct and complete in all material
respects as of the Closing Date and with the same effect as if made at and as of
the Closing Date and the Purchaser will have received from the Target a
certificate executed by the managers (as applicable) of the Target certifying
that the representations and warranties of the Target set forth in this
Agreement are true and correct in all material respects as at the Closing Date;

 

 

 

 

b) the Target and the Members will have performed and complied with all of their
respective material obligations, covenants and agreements required hereunder;

 

 

 

 

c) all required approvals, consents, authorizations and waivers relating to the
consummation of the Transaction will have been obtained;

 

 

 

 

d) the approval of the board of directors of the Purchaser and the Target for
the Transaction will have been obtained;

 

 

 

 

e) if applicable, the approval of the Purchaser Shareholders for the Transaction
will have been obtained;



 



  - 31 -

   



 



 

f) this Agreement, the Transaction Documents and all other documents necessary
or reasonably required to consummate the Transaction, all in form and substance
reasonably satisfactory to the Purchaser, will have been executed and delivered
to the Purchaser;

 

 

 

 

g) no claim will have been asserted or made that any Person (other than the
Purchaser or the Members) is the holder or the beneficial owner of, or has the
right to acquire or to obtain beneficial ownership of, any of the Units or any
other voting, equity, or ownership interest in, the Target or (other than the
Members) is entitled to all or any portion of the Consideration Shares;

 

 

 

 

h) no Material Adverse Effect will have occurred with respect to the Target’s
Business or the Units, however arising;

 

 

 

 

i) no Order (whether temporary, preliminary or permanent) shall have been
enacted, entered, promulgated or enforced by any Governmental Body which
prohibits, restrains, enjoins or restricts the consummation of the Transaction
or the right of the Purchaser to own the Shares, provided, however, that the
parties to this Agreement shall use their reasonable best efforts to cause any
such Order to be vacated or lifted;

 

 

 

 

j) the Purchaser and the Exchange shall have received a copy of the Target
Financial Statements from the Target, in a form acceptable to the Exchange;

 

 

 

 

k) the Units will have been delivered to the Purchaser;

 

 

 

 

l) the Purchaser will have received from the Target, the following closing
documentation:



 



 

(i) a certified copy of resolutions of the managers of the Target authorizing
the transfer of the Units to the Purchaser and the registration of the Units in
the name of the Purchaser.;

 

 

 

 

(ii) a certified copy of the relevant records of the Target showing the
Purchaser as the registered owner of the Units;

 

 

 

 

(iii) all such instruments of transfer, duly executed, which in the opinion of
the Purchaser, acting reasonably, are necessary to effect and evidence the
transfer of the Shares to the Purchaser free and clear of all Encumbrances;

 

 

 

 

(iv) the corporate minute books and all other books and records and material
contracts of the Target; and

 

 

 

 

(v) escrow agreements executed by the Members as applicable and as required by
the Exchange.



 

9.2 Waiver/Survival

 

The conditions set forth in this Article 9 are for the exclusive benefit of the
Purchaser and may be waived by the Purchaser in writing in whole or in part on
or before the Closing Date. Notwithstanding any such waiver, the completion of
the Transaction will not prejudice or affect in any way the rights of the
Purchaser in respect of the warranties and representations of the Target and the
Members in this Agreement, and the representations and warranties of the Target
and the Members in this Agreement will survive the Closing and issuance of the
Consideration Shares for the applicable periods set out in Sections 3.24 and
4.5, as applicable.

 



  - 32 -

   



 

9.3 Covenant of the Target and the Members

 

The Target and the Members hereby jointly and severally covenant to deliver all
of the closing documentation set out in Section 9.1.

 

ARTICLE 10

TARGET’S AND MEMBERS’ CONDITIONS PRECEDENT

 

10.1 Target’s and Members’ Conditions

 

The obligation of the Target and the Members to complete the Transaction will be
subject to the satisfaction of, or compliance with, at or before the Closing
Date, the conditions precedent set forth below. The Closing will be deemed to
mean a waiver of all conditions to Closing. These conditions precedent are for
the benefit of the Target and the Members and may be waived by the Target in its
discretion:

 



 

a) the representations and warranties of the Purchaser set forth in this
Agreement will be true, correct and complete in all respects as of the Closing
Date and with the same effect as if made at and as of Closing and the Target
will have received from the Purchaser a certificate executed by an officer of
the Purchaser certifying that the representations and warranties of the
Purchaser set forth in this Agreement are true and correct as at the Closing
Date;

 

 

 

 

b) the Purchaser will have performed and complied with all of the obligations,
covenants and agreements to be performed and complied with by it hereunder;

 

 

 

 

c) all required approvals, consents, authorizations and waivers relating to the
consummation of the Transaction shall have been obtained, including the
acceptance by the Exchange of the Transaction;

 

 

 

 

d) the approval of the board of directors of the Purchaser and the Target for
the Transaction will have been obtained;

 

 

 

 

e) if applicable, the approval of the Purchaser Shareholders for the Transaction
will have been obtained;

 

 

 

 

f) this Agreement, the Transaction Documents and all other documents necessary
or reasonably required to consummate the Transaction, all in form and substance
satisfactory to the Target will have been executed and delivered to the Target;

 

 

 

 

g) the Consideration Shares will have been delivered to the Members; and

 

 

 

 

h) no Order (whether temporary, preliminary or permanent) shall have been
enacted, entered, promulgated or enforced by any Governmental Body which
prohibits, restrains, enjoins or restricts the consummation of the Transaction,
provided, however, that the parties to this Agreement shall use their reasonable
best efforts to cause any such Order to be vacated or lifted.



 



  - 33 -

   



 

10.2 Waiver/Survival

 

The conditions set forth in this Article 10 are for the exclusive benefit of the
Target and the Shareholders and may be waived by the Target and the Members in
writing in whole or in part on or before the Closing Date. Notwithstanding any
such waiver, completion of the Transaction by the Target and the Members will
not prejudice or affect in any way the rights of the Target and the Members in
respect of the warranties and representations of the Purchaser set forth in this
Agreement, and the representations and warranties of the Purchaser in this
Agreement will survive the Closing and issuance of the Consideration Shares for
the applicable period set out in Section 5.24.

 

10.3 Covenant of the Purchaser

 

The Purchaser covenants to deliver all of the closing documentation set out in
Section 10.1.

 

ARTICLE 11

TERMINATION

 

11.1 Termination

 

This Agreement may be terminated by written notice given by the terminating
party to the other parties hereto, at any time prior to the Closing:

 



 

a) by mutual written consent of each of the Purchaser and the Target;

 

 

 

 

b) by the Purchaser, if there has been a material misrepresentation, material
breach or non-performance by the Target or a Member of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of the Target or a Member that is not cured, to the reasonable
satisfaction of the Purchaser, within seven (7) days after notice of such breach
is given by the Purchaser (except that no cure period will be provided for a
breach by the Target or a Member that, by its nature, cannot be cured);

 

 

 

 

c) by the Target, if there has been a material misrepresentation, material
breach or non-performance by the Purchaser of any material representation,
warranty, covenant or agreement set forth in this Agreement on the part of the
Purchaser that is not cured, to the reasonable satisfaction of the Target,
within seven (7) days after notice of such breach is given by the Target (except
that no cure period will be provided for a breach by the Purchaser that by its
nature cannot be cured);

 

 

 

 

d) by either of the Purchaser or the Target if any permanent injunction or other
Order of a Governmental Body of competent authority preventing the consummation
of the Transaction has become final and non‑appealable;

 

 

 

 

e) by either of the Purchaser or the Target, if a condition for the terminating
party’s benefit has not been satisfied or waived; or

 

 

 

 

f) by either the Purchaser or the Target, if the Closing has not occurred on or
before the Closing Date (provided, that the right to terminate this Agreement
under this Section 11.1f) shall not be available to any party whose failure to
fulfill any of its obligations under this Agreement has been the cause of or
resulted in the failure to consummate the Transaction by such date).



 



  - 34 -

   



 

11.2 Effect of Termination

 

In the event of the termination of this Agreement as provided in Section 11.1,
this Agreement will be of no further force or effect and there shall be no
obligation on the part of the parties to this Agreement, except with respect to
Section 8.7 which will survive such termination, provided, however, that no
termination of this Agreement will relieve any party of liability for any
breaches of this Agreement that are based on a wrongful refusal or failure to
perform any obligations under this Agreement.

 

11.3 Waivers and Extensions

 

At any time prior to the Closing, each of the parties hereto may (a) extend the
time for the performance of any of the obligations or other acts of another
party hereto, (b) waive any inaccuracies in the representations and warranties
contained herein or in any document delivered pursuant hereto or (c) waive
compliance with any of the agreements or conditions contained herein. Any such
extension or waiver shall be valid if set forth in an instrument in writing
signed by the party to be bound thereby.

 

ARTICLE 12

GENERAL

 

12.1 Expenses

 

Subject to Section 2.2(e), all costs and expenses incurred in connection with
the preparation of this Agreement and the Transaction will be paid by the party
incurring such expenses.

 

12.2 Assignment

 

No parties to this Agreement may assign any of their respective rights under
this Agreement without the prior consent of each of the other parties. Subject
to the preceding sentence, this Agreement will apply to, be binding in all
respects upon, and inure to the benefit of the successors and permitted assigns
of each of the parties, as applicable. Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement. This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
parties to this Agreement and their successors and assigns, as applicable.

 

12.3 Notices

 

Any notice required or permitted to be given under this Agreement will be in
writing and may be given by delivering, sending by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy, or sending by prepaid registered mail, the notice to the following
address or number:

 

If to the Target or the Members:

 

ERS Holdings, LLC

11138 Del Amo Blvd #129

Lakewood CA 90715

 

Attention: Ross Franklin

Email: rossf44@hotmail.com

 



  - 35 -

   



 

Pat Rolfes

c/o Cafejo, 1161 N. Anaheim Blvd

Anaheim, CA 92801

 

With a copy (which will not constitute notice) to:

 

Hampton Holley LLP

Suite 100 - 2101 East Coast Highway

Corona Del Mar, CA 92625

 

Attention: Paul Tobin

Telephone: 949-718-4558

Facsimile: 949-718-4580

 

If to the Purchaser:

 

Pivot Pharmaceuticals Inc.

1275 West 6th Avenue

Vancouver, BC V6H 1A6

 

Attention: Patrick Frankham

Email: pfrankham@pivotpharma.com

Facsimile: (604) 738-7134

 

With a copy (which will not constitute notice) to:

 

Alexander Holburn Beaudin + Lang LLP

Barristers + Solicitors

2700 - 700 West Georgia Street

Vancouver, BC V7Y 1B8

 

Attention: Stewart L. Muglich

Telephone: 604-484-1700

Facsimile: 604-484-9700

 

(or to such other address or number as any party may specify by notice in
writing to another party).

 

Any notice delivered or sent by electronic facsimile transmission or other means
of electronic communication capable of producing a printed copy on a Business
Day will be deemed conclusively to have been effectively given on the day the
notice was delivered, or the transmission was sent successfully to the number
set out above, as the case may be. Any notice sent by prepaid registered mail
will be deemed conclusively to have been effectively given on the third Business
Day after posting; but if at the time of posting or between the time of posting
and the third Business Day thereafter there is a strike, lockout, or other
labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.

 

12.4 Governing Law; Venue

 

This Agreement, the legal relations between the parties and the adjudication and
the enforcement thereof, shall be governed by and interpreted and construed in
accordance with the substantive laws of the Province of British Columbia without
regard to applicable choice of law provisions thereof. The parties hereto agree
that any Proceeding arising out of or relating to this Agreement or the
Transaction will be brought in a suitable court located in the Province of
British Columbia and each party hereto irrevocably submits to the exclusive
jurisdiction of those courts.

 



  - 36 -

   



 

12.5 Severability

 

If any covenant or other provision of this Agreement is invalid, illegal, or
incapable of being enforced by reason of any rule of law or public policy, then
such covenant or other provision will be severed from and will not affect any
other covenant or other provision of this Agreement, and this Agreement will be
construed as if such invalid, illegal, or unenforceable covenant or provision
had never been contained in this Agreement. All other covenants and provisions
of this Agreement will, nevertheless, remain in full force and effect and no
covenant or provision will be deemed dependent upon any other covenant or
provision unless so expressed herein.

 

12.6 Independent Legal Advice

 

Each of the Members acknowledges that he has had independent legal advice
regarding the execution of this Agreement, or has been advised of his respective
right to obtain independent legal advice, and if he has not in fact obtained
independent legal advice, such Member acknowledges herewith that he understands
the contents of this Agreement and that he is executing the same voluntarily and
without pressure from the other parties or anyone on their behalf.

 

12.7 Entire Agreement

 

This Agreement, the schedules attached hereto and the other Transaction
Documents contain the entire agreement between the parties with respect to the
subject matter hereof and supersede all prior arrangements and understandings,
both written and oral, expressed or implied, with respect thereto. Any preceding
correspondence or offers are expressly superseded and terminated by this
Agreement.

 

12.8 Further Assurances

 

The Purchaser, the Target and the Members, upon the request of any other party
to this Agreement, whether before or after the Closing, shall do, execute,
acknowledge and deliver or cause to be done, executed, acknowledged or delivered
all such further acts, deeds, documents, assignments, transfers, conveyances,
powers of attorney and assurances as may be reasonably necessary or desirable to
effect complete consummation of the Transaction.

 

12.9 Regulatory Approval

 

This Agreement is subject to regulatory approval, including, without limitation,
approval of the Exchange.

 

12.10 Enurement

 

This Agreement and each of the terms and provisions hereof will enure to the
benefit of and be binding upon the parties and their respective heirs,
executors, administrators, personal representatives, successors and assigns.

 

12.11 Time

 

Time is of the essence of this Agreement.

 



  - 37 -

   



 

12.12 Waiver

 

No failure on the part of any party to this Agreement to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of any
party hereto in exercising any power, right, privilege or remedy under this
Agreement, shall operate as a waiver of such power, right, privilege or remedy;
and no single or partial exercise of any such power, right, privilege or remedy
shall preclude any other or further exercise thereof or of any other power,
right, privilege or remedy. No party to this Agreement shall be deemed to have
waived any claim arising out of this Agreement, or any power, right, privilege
or remedy under this Agreement, unless the waiver of such claim, power, right,
privilege or remedy is expressly set forth in a written instrument duly executed
and delivered on behalf of such party; and any such waiver shall not be
applicable or have any effect except in the specific instance in which it is
given.

 

12.13 Force Majeure

 

The obligations of the parties hereto and the time frames established in this
Agreement shall be suspended to the extent and for the period that performance
is prevented by any cause beyond either party’s reasonable control, whether
foreseeable or unforeseeable, including, without limitation, labour disputes,
acts of God, laws, regulations, Orders, proclamations or requests of any
governmental authority, inability to obtain on reasonable terms required
permits, licenses, or other authorizations, or any other matter similar to the
above.

 

12.14 Amendment

 

This Agreement may not be amended except by an instrument in writing signed by
each of the parties.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 



  - 38 -

   



 

12.15 Counterparts and Facsimile Transmission

 

This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument and delivery of an executed copy of this Agreement by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Agreement as of the date set forth on page one of this Agreement.

 

IN WITNESS WHEREOF the parties have duly executed this Agreement as of the day
and year first above written. 

 



ERS HOLDINGS, LLC       Per: “Ross Franklin”

 

Authorized Signatory       Per: “Ed Rosenthal”  

 

Authorized Signatory

 

 

 

 

PIVOT PHARMACEUTICALS INC.

 

 

 

 

Per:

“Patrick Frankham”

 

 

Authorized Signatory

 



 



  - 39 -

   



 

SCHEDULE A

 

LIST OF MEMBERS

 



 

 

 

 

 

 

Number of

 

 

Cash Consideration

(All USD)

 

Name and Address

 

Signature

 

Number of

Shares Held

 

 

Consideration Shares to be Received

 

 

Closing Date

 

 

Six Months after Closing Date

 

 

Twelve Months after Closing Date

 

Ross Franklin

Address:

11138 Del Amo Blvd. #129

Lakewood, Ca 90715

Payment Instructions:

Name on Account-Ross Franklin

Telegraphic Name- Unify FCU

Institution Address-1899 Western Way

Torrance, Ca. 90501

Routing #-322079719

Acct#-3468184

 

X

 

 

32.25 %

 

 

1,612,500

 

 

 

107,500

 

 

 

107,500

 

 

 

107,500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Patrick Rolfes

Address:

1161 N. Anaheim Blvd.

Anaheim, CA 92801

Payment Instructions:

AQUABREW, INC. DBA Caféjo

1161 N. Anaheim Blvd.

Anaheim, CA 92801-2503

Tel: 714-432-8800

Fax: 714-432-8802

Wells Fargo Bank, N.A.

420 Montgomery

San Francisco, CA 94104

Account # 6248942945

Routing for Wire Transfers # 121000248

Routing for Direct Deposit or Electronic Payments: 121042882

Swift/BIC# WFBIUS6S

 

X

 

 

15 %

 

 

750,000

 

 

 

50,000

 

 

 

50,000

 

 

 

50,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 



 

 - 40 -


   



 

Ed Rosenthal

Address:

9 Lake Avenue, Piedmont, CA 94611

Payment Instructions:

Bank: JPMorgan Chase

Swift Code: chas us 33

Bank Address: 270 Park Avenue, NY, NY 10017

Account # 3943438081

Routing # 021000021

Account Holder: Edward Rosenthal

 

X

 

 

32.25 %

 

 

1,612,500

 

 

 

107,500

 

 

 

107,500

 

 

 

107,500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Milner Adkins LLC

Address:

Fairview Holdings and Investments LLC

116 Peachtree Cir NE

Atlanta, GA 30309-3205

Stock Account information:

National Financial Services

Account: CFE471141

DTC: 0226

Payment Instructions:

Funding Instruction (Bank Wire Information)

Wire #: 026009593

Account info: 334046768115

 

X

 

 

15 %

 

 

750,000

 

 

 

50,000

 

 

 

50,000

 

 

 

50,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Harley April

Address:

6 Meadow Rd

Scarsdale, NY 10583

Payment Instructions:

_______________

_______________

_______________

_______________

_______________

 

 

X

 

 

2.5 %

 

 

125,000

 

 

 

8,333

 

 

 

8,333

 

 

 

8,333

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Landon Long

Address:

35367 Firecrest St. Unit B

Newark, Ca. 94560

Payment Instructions:

_______________

_______________

_______________

_______________

_______________

 

 

X

 

 

2 %

 

 

100,000

 

 

 

6,667

 

 

 

6,667

 

 

 

6,667

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Karen Freese

Address:

132 Red Fox lane Unit D

Elk Grove Village, IL 60007

Payment Instructions:

_______________

_______________

_______________

 

 

X

 

 

1 %

 

 

50,000

 

 

 

3,333

 

 

 

3,333

 

 

 

3,333

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

100 %

 

 

5,000,000

 

 

 

333,333

 

 

 

333,333

 

 

 

333,333

 

 

 



- 41 -



 

 